DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johansson (WO 2015/156715).
In regard to Claim 7:
	Johansson discloses, in Figure 3, a system for controlling a tattoo machine (Figure 1: 12) configured to push ink (Page 10: lines 4-11), comprising: 
a computerized processor (36) configured to control a voltage supplied to the tattoo machine (Page 10: lines 6-17), with programming configured to: 
monitor (40) a hand gesture input (Page 10: lines 17-23, where the claimed hand gesture is equated to picking up the tattoo machine); 

control the voltage supplied to the tattoo machine based upon the determined desired command (Page 10: lines 30-34 and Page 11: lines 1-3); 
monitor inputs to a floor foot pedal (Figure 1: 18, Page 10: lines 27-33); and 
provide control to the tattoo machine based upon the inputs to the floor foot pedal (Page 8: lines 3-15).
In regard to Claim 17:
	Johansson discloses, in Figure 3, the system of claim 7, wherein monitoring (40) the hand gesture input comprises monitoring a touch-free hand gesture sensor (Page 10: lines 17-23, where the claimed hand gesture is equated to picking up the tattoo machine).
In regard to Claim 19:
	Johansson discloses, in Figure 3, the system of claim 7, wherein determining the desired command for the tattoo machine comprises determining a desired command to operate a preset voltage program (Page 10: lines 24-34; where the claimed preset voltage program is equated to triggering the power controller 42 to supply power from the power source 46 to the tattoo machine).
In regard to Claim 20:
	Johansson discloses, in Figure 3, the system of claim 7, wherein the tattoo machine is configured to create permanent makeup ("configured to create permanent makeup" is the intended use of the invention; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.).
Allowable Subject Matter
Claims 18 and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-6 and 8-12 are allowed.
In regard to Claim 5:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein the tattoo machine comprises a first tattoo machine; and wherein determining the desired command for the tattoo machine comprises determining a desired command to deactivate the first tattoo machine and activate a second tattoo machine.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arriaga (US 2016/0164519) discloses a touchless on/off component for tattoo machines and power supplies to supply power using the motion with any body par, such as hand, hands, arm, and arms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/JOHN W POOS/Primary Examiner, Art Unit 2896